PER CURIAM.
Plaintiffs appeal a final judgment for defendants entered consequent upon a jury verdict rendered in defendants’ favor after trial. Appellants contend the trial court erred in denying their motion for directed verdict on the question of liability at the conclusion of the evidence, and further erred in denying their motion for a new trial.
This is an action for damages suffered by minor plaintiff arising from injuries sustained when a motorcycle operated by him collided with an automobile operated by defendant wife and owned by defendant husband. The issues presented for trial concern the alleged negligence of defendant and alleged contributory negligence of the plaintiff minor. Plaintiffs’ motions for a directed verdict and a new trial raise questions which are strictly evidentiary in nature. In denying these motion the trial court expressed the view that the verdict is sustainable either on- the ground that plaintiffs failed to establish primary negligence on the part of defendant, or on the ground that defendants’ evidence is sufficient to establish contributory negligence on the part of plaintiff.
We have carefully reviewed the trial testimony and depositions offered in evidence during the trial. Viewing this evidence in a light most favorable to the jury’s verdict, we are not persuaded that appellants have demonstrated an abuse of discretion or error of law on the part of the trial *95judge in his rendition of the judgment appealed. The judgment is accordingly affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.